Title: [June 1759]
From: Adams, John
To: 



      June 29. 1759.
      
      
       Have this moment finished Woods new Institute of the Imperial or civil Law. It is a great Help in the study of Van Muyden and Justinian. I understand Wood much better for having read Van Muyden, and shall now understand Van Muyden much better for having read Wood.
      
      
       
        
   
   Thomas Wood, A New Institute of the Imperial or Civil Law, London, 1704, went through several editions.


       
      
     